     Case 2:19-cv-01241-KJM-KJN Document 45 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ENRIQUE DIAZ,                                No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13           v.                                           ORDER
14    ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On November 30, 2020, the

18   undersigned granted plaintiff an additional thirty days in which to file his amended complaint

19   using the court’s form. That same day, plaintiff filed two documents, one entitled “1st Amended

20   Complaint,” and another entitled, “Status of Completing the 1st Amended Complaint,” in which

21   he notifies the court that the first amended complaint is not complete, and seeks an additional

22   extension, until December 30, 2020, to file the amended pleading. (ECF Nos. 43, 44.)

23          First, plaintiff is advised that he is not required to file status reports with the court.

24          Second, plaintiff’s request for extension crossed in the mail with the court’s order granting

25   plaintiff an extension. Thus, plaintiff’s request for an additional extension is denied as moot.

26          Third, as plaintiff informed the court, the filing entitled first amended complaint (ECF No.

27   43) is not complete. Plaintiff may not file his pleading in stages; rather, he must file one,

28   complete pleading. Therefore, the filing is stricken.
     Case 2:19-cv-01241-KJM-KJN Document 45 Filed 12/07/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s document styled, “Status. . .” (ECF No. 44) is construed as a motion for

 3   extension and is denied as moot.

 4             2. Plaintiff’s document entitled “1st Amended Complaint” (ECF No. 43) is incomplete

 5   and therefore stricken.

 6             3. Plaintiff shall file his complete amended complaint pursuant to the court’s November

 7   30, 2020 (ECF No. 42) order.

 8   Dated: December 7, 2020

 9

10

11

12   /diaz1241.den2

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
